Citation Nr: 0901014	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Air Force from 
October 1970 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In November 2007, the veteran testified during a personal 
hearing at the RO; and in August 2008, the veteran testified 
at a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  Copies of these hearing transcripts have 
been associated with the claims file.

The veteran appears to allege a new claim for entitlement to 
service connection for "recruitment," a painful ear 
condition, as indicated in his August 2008 Hearing Transcript 
on page 11.  (See also July 2008 Private Audiological 
Evaluation (stating "binaural amplification with digital 
hearing aids sensitive to tinnitus and recruitment issues of 
patient")).  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

An April 2007 VA examination revealed an average pure tone 
threshold of 52.5 dB and a speech recognition score of 72 in 
the right ear and an average pure tone threshold of 48.75 dB 
and a speech recognition score of 64 in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2007, prior to the 
adjudication of his claim in the April 2007 rating decision 
at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
June 2008, pertaining to the downstream disability rating and 
effective date elements of his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received Vazquez-Flores 
notice in June 2008, which provided the diagnostic criteria 
under which the claim is rated, its application should a 
increase in disability be found, and examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
VA to obtain) to support his claim for increased 
compensation.  

The veteran was afforded a VA audiological examination in 
April 2007.

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Increased Rating For Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss, which is currently rated as 
20 percent disabling under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6100, effective from March 19, 2007.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  



The April 7, 2007 VA audiological examination  revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
55
75
LEFT
20
50
55
70

The average pure tone threshold was 52.5 in the right ear and 
48.75 in the left ear.  The speech recognition score was 72 
in the right ear and 64 in the left.  

For the right ear, application of an average pure tone 
threshold of 52.5 dB and a speech recognition score of 72 
results in a numerical designation of V under Table VI.  
Accordingly, the Board will apply the numerical designation 
of V resulting from Table VI.

For the left ear, application of an average pure tone 
threshold of 48.75 dB and of the speech recognition score of 
64 results in a numerical designation of V under Table VI.  
Accordingly, the Board will apply the numerical designation 
of V resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of V and the left ear numerical designation of V 
results in a 20 percent evaluation.

The veteran underwent another VA audiological examination on 
April 11, 2007 (referred to a private audiologist).  For the 
right ear, the average pure-tone threshold was 42 dB and a 
speech recognition score of 84.  For the left ear, the 
average pure-tone threshold was 43 dB and a speech 
recognition score of 80.  The audiogram results from this 
visit are of record, but are only in graphical format (and 
were not interpreted by the audiologist in decibels for each 
frequency depicted in the audiogram).  Further, it is unclear 
whether the testing at that time met VA specifications, 
pursuant to 38 C.F.R. § 3.385, and therefore is less 
probative than the initial April 7, 2007 VA examination.  
Regardless, the April 11, 2007 audiological evaluation 
findings as applied under Table VII, would result in a 0 
percent evaluation.

The Board acknowledges that the veteran has submitted private 
audiological evaluations dated in July 2008, as well as an 
August 2008 statement from a doctor of audiology.  The July 
2008 report showed speech recognition ability of 80 percent 
in the right ear and of 70 percent in the left ear.  The 
speech reception threshold was 30 for the right ear and 35 
for the left ear.  The pure-tone average was 43 for the right 
and left ear.  The testing results provided include a clear 
statement that speech audiometry evaluation using the 
Maryland CNC test revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Audiogram results from this visit are of record, however, 
only in graphical format (and were not interpreted by the 
audiologist in decibels for each frequency depicted in the 
audiogram).  However, the average pure tone thresholds were 
interpreted by the audiologist.  To the extent that this 
report provides evidence in a form which can be applied to 
the appropriate rating criteria, this report does not support 
a rating in excess of 20 percent for the veteran's hearing 
loss under the most liberal application.   

In reaching this result, the Board has acknowledged the 
veteran's lay contentions and his testimony as to how the 
hearing loss disability affected his activities of daily 
living.  His assertions of substantially decreased hearing, 
however, are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that the veteran is free to submit evidence 
at a future date in furtherance of the assignment of a higher 
evaluation, such as recent audiological testing reports.

Nevertheless, in the present case, the application of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes that an evaluation in excess of 20 
percent for bilateral hearing loss is not warranted.  As 
such, the preponderance of the evidence is against the 
veteran's claim of entitlement to a higher evaluation for 
bilateral hearing loss, and the claim is denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board finds that the veteran's disability has been no 
more than 20 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The record shows that the veteran is 
unemployed due to non-service-connected disability and does 
not show that his service-connected bilateral hearing loss 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).





ORDER

An increased rating in excess of 20 percent for bilateral 
hearing loss, is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


